61 F.3d 920
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roberto M. MAPA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3321.
United States Court of Appeals, Federal Circuit.
July 19, 1995.

Before NIES, MICHEL, and CLEVENGER, Circuit Judges.
PER CURIAM.


1
Roberto M. Mapa seeks review of a final decision of the Merit Systems Protection Board (Board) dismissing his appeal for lack of jurisdiction because no decision has issued from the Office of Personnel Management (OPM) concerning his claim for retirement benefits.  We affirm.


2
* The Board does not have authority to consider claims for retirement benefits that are filed with the Board initially and before an applicant, such as Mapa, first files his request with OPM.  This is so because the Board has no jurisdiction to consider a claim for retirement benefits unless OPM has first issued a final decision denying the claim.  A person such as Mapa seeking retirement benefits must first file an application for retirement benefits with OPM.  See 5 C.F.R. Sec. 831.109 (1994) (setting forth OPM's procedures for obtaining initial and final decisions).  If OPM initially denies an application for retirement benefits, the applicant must seek a reconsideration decision from OPM before filing an appeal to the Board.  Only after OPM issues a reconsideration decision denying an application for retirement benefits may the rejected applicant proceed to seek review of the denial from the MSPB.

II

3
In this case, it appears that Mapa misunderstands the rules that govern consideration of his request for retirement benefits.  Instead of filing an application first with OPM, Mapa filed his application directly with the Board.  When OPM asked the Board to dismiss Mapa's appeal, it noted that it was sending under separate cover to Mapa an application for retirement benefits.  If Mapa has not received that application by the time he receives a copy of this opinion, he can contact the OPM Agency Representative, Appeals Branch, Office of Retirement Policy Development, Washington, D.C. 20415-0001, telephone (202) 606-0575.  If Mapa wishes to pursue his claim for retirement benefits, he must file his application with OPM, and then follow the rules in appealing to the Board if OPM denies his application on reconsideration.


4
For the reasons stated above, we must affirm the decision of the Board dismissing Mapa's appeal.


5
No costs.